 Case 2:18-cv-06110-MWF-JC Document 138 Filed 08/21/20 Page 1 of 7 Page ID #:4054




1
2
3
4                                                                      JS-6
5
6
7
8                        UNITED STATES DISTRICT COURT
9                FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
     MOA MOA, INC.,                               Case No. CV 18-6110-MWF (JCx)
11
                        Plaintiff,
12         v.                                     The Honorable Michael W. Fitzgerald,
13                                                United States District Judge
     NEW MOA COLLECTION, et al.,
14                      Defendants.               JUDGMENT AFTER JURY TRIAL
15
16   NEW MOA COLLECTION, et al.,
17               Counterclaimants,
18         v.
19   MOA MOA, INC.,
20               Counter-Defendant.
21
22         This action came on regularly for jury trial between January 21, 2020 and
23   January 28, 2020, in Courtroom 5A of this United States District Court. Plaintiff
24   and Counter-Defendant Moa Moa, Inc. was represented by Scott P. Shaw, Aaron
25   L. Renfro, and Alexandra Jarvis of Call and Jensen APC. Defendants and
26   Counterclaimants New Moa Collection and Won Young Chang, individually and
27   doing business as Moa Collection, were represented by James W. Ahn and Stephen
28   J. Weaver of AHN IP Law.


                                              1
 Case 2:18-cv-06110-MWF-JC Document 138 Filed 08/21/20 Page 2 of 7 Page ID #:4055




1          A jury of eight persons was regularly empaneled and sworn; seven jurors
2    deliberated. Witnesses were sworn and testified and exhibits were admitted into
3    evidence. After hearing the evidence and arguments of counsel, the jury was duly
4    instructed by the Court and the cause was submitted to the jury. The jury
5    deliberated and thereafter returned a verdict as follows:
6
7    Likelihood of Confusion
8
9          Question 1: Did Moa Moa, Inc. prove that the use of the trademark MOA
10   USA is likely to cause confusion with the use of its trademark MOA MOA in the
11   marketplace? (The meaning of “likely to cause confusion” is defined in Instruction
12   No. 14.)
13
14         Yes X        No ____
15   Please proceed to Question 2.
16
17         Question 2: Did Moa Moa, Inc. prove that the use of the trademark MOA
18   COLLECTION is likely to cause confusion with the use of its trademark MOA
19   MOA in the marketplace? (The meaning of “likely to cause confusion” is defined
20   in Instruction No. 14.)
21
22         Yes X        No ____
23   If you answered “Yes” to either Question 1 or Question 2, please continue to
24   Question 3 on page 2. If you answered “No” to both Questions 1 and 2, please
25   skip all the remaining questions and then sign and date the form on page 7.
26   ///
27   ///
28   ///


                                               2
 Case 2:18-cv-06110-MWF-JC Document 138 Filed 08/21/20 Page 3 of 7 Page ID #:4056




1    First Use Dates (Moa Moa, Inc.)
2
3          Question 3: By on or about what date did Moa Moa, Inc. first use the
4    trademark MOA MOA? (The meaning of “use” is defined in Instruction No. 15.)
5    Moa Moa, Inc. has the burden of proving the date of its first use.
6
7          Date:        May 1, 1998
8    Please proceed to Question 4.
9
10         Question 4: By on or about what date did Moa Moa, Inc. first use the
11   trademark MOA MOA with sufficient market penetration throughout the United
12   States? (The meaning of “sufficient market penetration” is defined in Instruction
13   No. 16.) Moa Moa, Inc. has the burden of proving sufficient market penetration.
14         If you find MOA MOA never achieved sufficient market penetration, then
15   write “NEVER” for your answer.
16
17         Date:        1999
18   Please proceed to Question 5.
19
20   First Use Dates (New Moa Collection)
21
22         Question 5: By on or about what date did New Moa Collection first use the
23   trademarks MOA USA or MOA COLLECTION? (The meaning of “use” is
24   ///
25   ///
26   ///
27   ///
28   ///


                                              3
 Case 2:18-cv-06110-MWF-JC Document 138 Filed 08/21/20 Page 4 of 7 Page ID #:4057




1    defined in Instruction No. 15.) New Moa Collection has the burden of proving the
2    date of its first use.
3           If you find that a trademark was never used, then write “NEVER” for your
4    answer.
5
6           Date for MOA USA:         February 26, 1999
7           Date for MOA COLLECTION:              February 26, 1999
8    Please proceed to Question 6.
9
10          Question 6: By on or about what date did New Moa Collection first use the
11   trademarks MOA USA or MOA COLLECTION with sufficient market penetration
12   throughout the United States? (The meaning of “sufficient market penetration” is
13   defined in Instruction No. 16.) New Moa Collection has the burden of proving
14   sufficient market penetration.
15          If you find that a trademark was never used or never achieved sufficient
16   market penetration, then write “NEVER” for your answer.
17
18          Date for MOA USA:         February 26, 1999
19          Date for MOA COLLECTION:              February 26, 1999
20   Please proceed to Question 7.
21
22   First Use Dates (Moa Collection)
23
24          Question 7: By on or about what date did Moa Collection first use the
25   trademarks MOA USA or MOA COLLECTION? (The meaning of “use” is
26   defined in Instruction No. 15.) Moa Collection has the burden of proving the date
27   ///
28   ///


                                              4
 Case 2:18-cv-06110-MWF-JC Document 138 Filed 08/21/20 Page 5 of 7 Page ID #:4058




1    of its first use.
2           If you find that a trademark was never used, then write “NEVER” for your
3    answer.
4
5           Date for MOA USA:         February 26, 1999
6           Date for MOA COLLECTION:              May 16, 1995
7    Please proceed to Question 8.
8
9           Question 8: By on or about what date did Moa Collection first use the
10   trademarks MOA USA or MOA COLLECTION with sufficient market penetration
11   throughout the United States? (The meaning of “sufficient market penetration” is
12   defined in Instruction No. 16.) Moa Collection has the burden of proving
13   sufficient market penetration.
14          If you find that a trademark was never used or never achieved sufficient
15   market penetration, then write “NEVER” for your answer.
16
17          Date for MOA USA:         February 1999
18          Date for MOA COLLECTION:              1997
19   Please proceed to Question 9.
20
21   Privity
22
23          Question 9: Did New Moa Collection prove that New Moa Collection is
24   in privity with Moa Collection? (The meaning of “privity” is defined in
25   Instruction No. 17.)
26
27          Yes X        No ____
28   Please proceed to Question 10.


                                              5
 Case 2:18-cv-06110-MWF-JC Document 138 Filed 08/21/20 Page 6 of 7 Page ID #:4059




1    Legally Equivalent
2
3            Question 10: Did New Moa Collection prove that the trademark MOA
4    USA is legally equivalent to the trademark MOA COLLECTION? (The meaning
5    of “legally equivalent” is defined in Instruction No. 18.)
6
7            Yes X       No ____
8    Please proceed to Question 11.
9
10   Delay
11
12           Question 11: By on or around what date did Moa Moa, Inc. know or
13   should have known that either Moa Collection or New Moa Collection was using
14   the trademarks MOA COLLECTION or MOA USA? (The meaning of “should
15   have known” is defined in Instruction No. 22.) Moa Collection and New Moa
16   Collection have the burden of proving the date.
17           If you find that a trademark was never used, then write “NEVER” for your
18   answer.
19
20           Date for MOA COLLECTION:              2017
21           Date for MOA USA:        2017
22   Please proceed to Question 12.
23
24           Question 12: By on or around what date did Moa Collection or New Moa
25   Collection know or should have known that Moa Moa, Inc. was using the
26   trademark MOA MOA? (The meaning of “should have known” is defined in
27   Instruction No. 22.) Moa Moa, Inc. has the burden of proving the date.
28           Date:       1998


                                               6
 Case 2:18-cv-06110-MWF-JC Document 138 Filed 08/21/20 Page 7 of 7 Page ID #:4060




1          Now, therefore, pursuant to Rules 54 and 58 of the Federal Rules of Civil
2    Procedure, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that
3    final judgment in this action be entered as follows:
4          1. No relief or declaratory judgment is awarded to any party.
5          2. As to Plaintiff’s claims, judgment is entered in favor of Defendants New
6             Moa Collection and Won Young Chang, individually and doing business
7             as Moa Collection, and Plaintiff Moa Moa Inc. shall take nothing.
8          3. As to Counterclaimants’ claim, judgment is entered in favor of Counter-
9             defendant Moa Moa Inc., and Counterclaimants New Moa Collection and
10            Won Young Chang, individually and doing business as Moa Collection,
11            shall take nothing.
12         4. No party shall recover its or his costs.
13
14   Dated: August 21, 2020
                                            MICHAEL W. FITZGERALD
15                                          United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               7
